983 F.2d 1055
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David BRIGHT, Plaintiff-Appellant,v.Sewall SMITH;  P. Briggs;  T. Purnell, Defendants-Appellees.
No. 92-7039.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 30, 1992Decided:  December 23, 1992

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Edward S. Northrop, Senior District Judge.  (CA-92-1794-N)
David Bright, Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Glen William Bell, Office of the Attorney General of Maryland, Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before WILKINS and NIEMEYER, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
David Bright appeals from the district court's orders that granted summary judgment to the Defendants in his 42 U.S.C.s 1983 action, denied Bright's motions to compel discovery, and denied his Motion for Reconsideration.*  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Bright v. Smith, No. CA92-1794-N (D. Md. Sept. 29 and Oct. 6, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 The court properly construed a letter from Bright filed within ten days of the final order which called into question the correctness of that order as a motion for reconsideration under Fed.  R. Civ. P. 59.   See Dove v. CODESCO, 569 F.2d 807 (4th Cir. 1978)